Citation Nr: 1218321	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-04 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left hand fingernail fungus.

2.  Entitlement to service connection for left foot toenail fungus.

3.  Entitlement to service connection for right foot toenail fungus.

4.  Entitlement to service connection for a liver disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his son, D.S. 

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.        

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2012, the Veteran and his son presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the service connection issues on appeal, the Board finds that additional development of the evidence is required.

As part of its duty to assist under 38 U.S.C.A. § 5103A(d), in disability compensation (service-connection) claims, VA must provide a medical examination and opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).

First, the Veteran must be scheduled for an examination and opinion to determine the etiology of any fungus disorder of the left hand fingernail, right foot toenail, and left foot toenail on the basis of in-service incurrence.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon, 20 Vet. App. at 81-85.  Service treatment records (STRs) reveal that the Veteran was treated for fungus of the fingernails in April 1968.  The Veteran says this treatment was only for his left hand at that time.  He was prescribed an oral medication - griseofulvin, in order to clear the fungus.  Post-service, the Veteran contends that his fungus disorder returned within several years of service, and progressed to his feet.  He says he has episodic recurrences of his fungal changes to the hands and feet, which he treats with a cream.  Currently, private treatment records dated in March 2009 and April 2009 document a diagnosis of onychomycosis (fungal changes) to the left hand fingernails and the toenails of both feet.  Based on the Court's decision in McLendon, in the present case, a VA medical examination and opinion is necessary to determine the etiology of his fungus disorder.  

Second, the Veteran also must be scheduled for an examination and opinion to determine the etiology of any current liver disorder on the basis of in-service incurrence.  See id.  STRs document complaints and treatment for viral symptoms such as a red and sore throat, coughing, nasal congestion, chest congestion, sweating, dizziness, gastroenteritis, fatigue, in January 1967, May 1967, March 1968, and April 1968.  An April 1968 STR records fatigue of three months duration.  STRs failed to diagnose a liver disorder, but the Veteran says no specific blood work or laboratory testing for the liver was performed during service.  Post-service, the Veteran was treated for infectious hepatitis and right upper quadrant pain in March 1969, within a year of service.  See February 2010 handwritten letter of Dr. F.L.C., MD.  Post-service, in February 1997 the Veteran exhibited elevated liver enzymes, but a sonogram of the liver was normal.  A March 2010 private abdominal ultrasound revealed fatty infiltration of the liver, an "echogenic liver," and liver cysts.  Most importantly, in January 2011, Dr. N.L.K., MD., opined that the Veteran's in-service viral symptoms and medication (griseofulvin) for his fungal changes "could possibly have contributed" to his subsequently abnormal liver function and ongoing liver issues.  The Veteran has submitted medical treatise evidence indicating that in certain cases griseofulvin and other older oral antifungal medications can cause liver damage in the long-term.  

With regard to this private opinion, the Court has held that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  McLendon, 20 Vet. App. at 83.  Therefore, in the present case, based on the Court's decision in McLendon, a VA medical examination and opinion is necessary to determine the etiology of any current liver disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of any fungus disorder of the left hand fingernail, right foot toenail, and left foot toenail.  The purpose of this examination is to determine whether any current fungus disorder is related to service.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

The VA examiner is advised to address the following considerations:

(a) Upon clinical examination, does the Veteran have a current fungus disorder of the left hand fingernail, right foot toenail, or left foot toenail?  In making this determination, consider whether a fungus disorder, if chronic in nature, may tend to have active versus inactive stages.  

(b) If a current fungus disorder of the left hand fingernail, right foot toenail, or left foot toenail is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that a current fungus disorder is related to the Veteran's military service?  In answering this question, address whether any current fungus disorder is related to documented in-service fungus of the fingernails in April 1968.   

(c) In rendering this opinion, the examiner's attention is drawn to the following specific items of evidence: STRs reveal that the Veteran was treated for fungus of the fingernails in April 1968.  The Veteran says this treatment was only for his left hand at that time.  He was prescribed an oral medication - griseofulvin, in order to clear the fungus.  After treatment with this medication, no fungus disorder was noted several months later in July 1968 upon objective examination at separation.  (The Veteran has admitted that the fungus disorder was temporarily inactive at separation but resurfaced again within a few years of service).  

(d) Post-service, private treatment records dated in March 2009 and April 2009 document a diagnosis of onychomycosis (fungal changes) to the left hand fingernails and the toenails of both feet.

(e) The Veteran contends that his in-service fungus disorder returned within several years after service, and progressed from his left hand to his feet.  He says over the years he has episodic recurrences of fungal changes to the hands and feet, which he treats with a cream.  

(f) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  


2.  The RO/AMC must schedule the Veteran for a VA examination by an appropriate clinician to determine the etiology of the Veteran's current liver disorder. The purpose of this examination is to determine whether the Veteran's current liver disorder is related to service.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests or X-rays.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

The VA examiner is advised to address the following considerations:

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's current liver disorder is related to his military service?  In rendering this opinion, the examiner must address the likelihood that the Veteran's current liver problems are caused by, related to, or the result of his in-service prescription anti-fungal medication griseofulvin, his in-service vaccination shots for typhoid, cholera, and smallpox, or his in-service history of viral-type symptoms such as a red and sore throat, coughing, congestion, gastroenteritis, and fatigue.  

(b) In rendering this opinion, the examiner's attention is drawn to the following specific items of evidence: STRs document complaints and treatment for viral symptoms such as a red and sore throat, coughing, nasal congestion, chest congestion, sweating, dizziness, gastroenteritis, fatigue, in January 1967, May 1967, March 1968, and April 1968.  An April 1968 STR records fatigue of three months duration, accompanied by fungus of the fingernails.  STRs failed to diagnose a liver disorder, but the Veteran says no specific blood work or laboratory testing for the liver was performed during service.

(c) Post-service, the Veteran was treated for infectious hepatitis due to his complaints of right upper quadrant pain in March 1969, within a year of service.  See February 2010 handwritten letter of Dr. F.L.C., MD.  Post-service, in February 1997 the Veteran exhibited elevated liver enzymes, but a sonogram of the liver was normal.  A March 2010 private abdominal ultrasound revealed fatty infiltration of the liver, an "echogenic liver," and liver cysts.  A June 2010 private gastroenterology consult discusses the Veteran's reported history of right upper quadrant pain and liber abnormalities since the late 1960s.  In January 2011, Dr. N.L.K., MD., opined that the Veteran's in-service viral symptoms and medication (griseofulvin) for his fungal changes "could possibly have contributed" to his subsequently abnormal liver function and ongoing liver issues.  Finally, the Veteran has submitted medical treatise evidence indicating that in certain cases griseofulvin and other older oral antifungal medications can cause liver damage in the long-term.  

(d) The Veteran contends that his liver problems are caused by or a result of his military service. Specifically, he maintain that his current liver problems are caused by, related to, or the result of his in-service prescription anti-fungal medication griseofulvin, his in-service vaccination shots for typhoid, cholera, and smallpox, or his in-service history of viral-type symptoms.  

(e) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  


3.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completion of the above, the RO/AMC must readjudicate the issues of service connection for left hand fingernail fungus, left foot toenail fungus, right foot toenail fungus, and a liver disorder.  If the benefit sought is not granted, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

